Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MERIAC et al. (US20170222815A1) in view of Hartman (US 10124772 B1).

MERIAC discloses: 
1. A method of monitoring an Internet-of-Things (IoT) device, the method comprising: 
monitoring, by a hardware watchdog (par 153, 224, 280) associated with the IoT device (data processing device; par 155: 401), functional behavior of the IoT device (fig 6: 401; data processing device); (par 23, 90; fig 2a: 62)

verifying, by the hardware watchdog, the functional behavior (data stored or generated locally) of the IoT device; (par 161:  the client device 401 may communicate with another device remote therefrom, e.g. the server 402, and compare received data with data stored or generated locally within the client device 401 in order to perform the anomaly detection.)

comparing, by the hardware watchdog, the functional behavior (data stored or generated locally) of the IoT device with defined functional behavior limits (received data) of the IoT device; and (fig 6: 401, 402, 405; par 154: FIG. 6 schematically shows a challenge-response mechanism between a data 401 having a crypto-watchdog 405 associated therewith and a second device 402 remote from the data processing device; par 161:  the client device 401 may communicate with another device remote therefrom, e.g. the server 402, and compare received data with data stored or generated locally within the client device 401 in order to perform the anomaly detection.)

initiating, by the hardware watchdog, an action based on the comparison between the functional behavior of the IoT device and the defined functional behavior limits of the IoT device, (claim 40; par 191, 193-195; fig 7c: 421) wherein the hardware watchdog is integrated into other common watchdog systems (par 301) 

However, MERIAC does not explicitly disclose, while Hartman teaches:
that are monitoring at least one of temperature, aging, undervoltage values, and overvoltage values. (col 15, ln 30-40: a watchdog timer configured to shut down the system after some time period, and/or a voltage monitor configured to shut down the system when the supply voltage falls below a threshold value, to prevent excessive discharge of the battery system. Another control feature that may be included is one or more temperature sensors to protect the coil of each of one or more of the transducers within acoustic modulator AM10.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using the watchdog to monitor power consumption patterns and interrupt processes that exceed defined time limits of MERIAC with using the watchdog to prevent a battery system from discharging by interrupting processes that exceed defined time limits of Hartman. One of ordinary skill in the art would have been motivated to do so in order to prevent excessive discharge of a battery system. (Hartman: col 15, ln 30-36)

Modified MERIAC discloses:
of the IoT device exceeds a defined functional behavior limit (timeout of the watchdog timer), the hardware watchdog becomes active and triggers a dedicated system recovery sequence. (claim 42; par 165-166, 180, 195)

3. The method according to claim 1, further comprising: if the functional behavior of the IoT device is below a defined functional behavior limit, the hardware watchdog remains passive and monitors and compares the functional behavior of the IoT device with the defined functional behavior limits of the IoT device. (claim 41; fig 12a: 30 -> N; par 171, 176, 194) 

6. The method according to claim 1, wherein the hardware watchdog is a configurable hardware counter that monitors the functional behavior of the IoT device by: 
a counter value compared with defined time stamps and given time limits; and / or (par 159, 199, 301: timestamps)
value levels compared with defined limits. (par 194-195, 219)

7. The method according to claim 2, wherein the system recovery sequence comprises the hardware watchdog, a system reset routine, a reset hold and release timer, a secured firmware recovery routine and a system reboot routine. (par 165-166, 176, 245-246)

8. The method according to claim 7, wherein the system reset routine, the reset hold and release timer, the secured firmware recovery routine and the system reboot routine are configurable. (par 206, 219, 226)

9. The method according to claim 1, wherein the hardware watchdog comprises a watchdog action counter. (par 159, 199, 212)



13. The method according to claim 2, wherein the system recovery sequence can stop working or wait for external action/triggering depending on a watchdog action counter. (par 166)

14. The method according to claim 2, wherein watchdog data are kept and running while the IoT device is in reset state to be able to determine the configuration for the next run of the system recovery sequence. (par 160-161, 212, 220, 262: (the watchdog timer) Prior to timeout)

15. The method according to claim 14, wherein the watchdog data comprise a reset level value, timers and counters in the IoT device. (par 212)

16. The method according to claim 2, wherein the hardware watchdog and the system recovery sequence are used by interrupting processes that exceed defined time limits or counting limits and periods. (claim 40, 42; par 165-166, 180, 195)
However, MERIAC does not explicitly disclose, while Hartman teaches:
the watchdog is used to prevent a battery system from discharging by interrupting processes that exceed defined time limits or counting limits and periods. (col 15, ln 30-36: to include a watchdog timer configured to shut down the system after some time period, and/or a voltage monitor configured to shut down the system when the supply voltage falls below a threshold value, to prevent excessive discharge of the battery system.)

17. The method according to claim 6, wherein the hardware watchdog comprises a configurable hardware counter that compares measured counter values with time stamps and given behavior limits for states and functions. (par 193, 219, 301: timestamps)

hardware watchdog monitors how often and how long in a defined period functions are called and executed. (par 164, 259)

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MERIAC et al. (US20170222815A1) in view of Hartman (US 10124772 B1), and further in view of You et al. (US 20190079835 A1).

19. The method according to claim 6, 
However, MERIAC does not explicitly disclose, while You teaches:
wherein the counter value (fig 1: 40: 17c) is a parameter which is used to detect how often a process is requested. (par 67:  When the query and response (Q&A) is performed abnormally, the register value (e.g., Error Count) may be increased by 1 and a current state may transition to an error state 84. When the query and response (Q&A) is continuously and performed abnormally and the register value (e.g., Error Count) may be increased to a reference value M or greater, a current state may be determined to be a watchdog state 86 to generate a reset signal (88).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine resetting a watchdog timer associated with the watchdog of MERIAC with error count of a watchdog device of You. One of ordinary skill in the art would have been motivated to do so in order to determining a watchdog state to generate a reset signal. (You: par 67)

20. (Currently Amended) The method according to claim 19, 
However, MERIAC does not explicitly disclose, while You teaches:
wherein the counter value (fig 1: 40: 17c) is a parameter which is used to detect how often an RF reception and / or a transmission is requested (par 67:  When the query and response (Q&A) is performed abnormally, the register value (e.g., Error Count) may be increased by 1 and a current state may transition to an error state 84. When the query and response (Q&A) is continuously and performed abnormally and 86 to generate a reset signal (88).).

Allowable Subject Matter
Claim(s) 21-22 is/are allowable.

Claim(s) 10, 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
The amendments overcome the objections/rejections to the claims under informalities.

The Remarks overcome the rejection under 101, i.e., par 10 provides an improvement in the Functioning of a Computer and the amended claim 1 provides the method.

Applicant's Remarks have been fully considered but they are not persuasive. 
Regarding the prior art rejection under 35 USC 102 and/or 103, the Remarks state, “Applicant hereby incorporates the subject matter of claim 5 into independent claim 1. Accordingly, claim 1 is allowable over Meriac.” However, the examiner respectfully disagrees. The subject matter of claim 5 is altered, i.e., “one of.” Hartman teaches it in col 15, ln 30-40.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113